Citation Nr: 1541816	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals, compression fracture L1-L2, L3 with degenerative changes with bilateral leg pain.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the file reflects that a VA examination of the low back was most recently conducted in November 2010.  At that time, the Veteran complained urinary and fecal incontinence.  However, the examiner did not address whether the Veteran has a bladder or bowel disorder associated with his service-connected back disability.  Moreover, while the VA examiner noted that the Veteran had pulling pain that radiates down both legs, without radiculopathy, other, more recent evidence reflects that the Veteran may now have lumbar radiculopathy.  See, e.g., May 21, 2012 VA treatment record; August 18, 2014 treatment record from J.D. Harris, M.D; compare July 29, 2013 VA treatment record.  In light of the forgoing, a new and contemporaneous examination should be administered to determine the complete nature and severity the low back disability.

With regard to the Veteran's left knee disability, the November 2010 VA examiner provided conclusory opinions with no rationales concerning direct and secondary service connection, and did not address the issue secondary service connection based on aggravation.  Concerning the left foot disability, the examiner failed to address in-service complaints of heel pain, and no opinion regarding secondary service connection on the basis of aggravation was rendered.  Accordingly, addendum opinions are required.

Finally, proper notice as to how a TDIU can be established should also be provided on remand, and updated VA treatment records, as well as complete treatment records from E.N. Powell, M.D. and J.D. Harris, M.D., should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to a TDIU.

2.  After securing any necessary release from the Veteran, obtain complete treatment records from Dr. E.N. Powell and Dr. J.D. Harris, and well as any other outstanding private treatment records concerning the Veteran's back, left knee and left foot disabilities.

3.  Obtain all outstanding VA treatment records, to include all records dated since August 2013.

4.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with his lumbar spine disability.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluation should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded. 

The examiner is asked to address the following matters:

a) Identify, by diagnosis, any currently manifested low back disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  

b) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

c) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

d) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, as well as any associated bladder or bowel impairment.  The nature of any neurological sign/symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete). 

e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f) The examiner is also asked to comment on the functional impact of the Veteran's low back disability, if any, on his employment and activities of daily life.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Request a records review and medical opinion from the December 2010 VA examiner (or other qualified examiner, if unavailable).  The examiner should review the claims file, including the December 2010 VA examination report, and provide an addendum that answers the following questions regarding the etiology of the Veteran's left knee and left foot disabilities:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability is related to service, including documented left knee strain in April 1989?

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability is causally related to the Veteran's service-connected low back disability? 

c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability is aggravated beyond the normal course of the condition by the Veteran's service-connected low back disability? 

d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left foot disability is related to service, including documented left heel pain and Achilles tendonitis in February 1989?

e) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left foot disability is causally related to the Veteran's service-connected low back disability? 

f) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left foot disability is aggravated beyond the normal course of the condition by the Veteran's service-connected low back disability?

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, readjudicate the issues on appeal.  In this regard, if the Veteran does not meet the criteria for a schedular TDIU pursuant to 38 C.F.R. § 4.16(a), consideration should be given to referring the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  If any of the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


